DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-11) in the reply on 02/17/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.


Claim Objections
Claims 8-11 are objected to because of the following informality:
	Claim 8 is objected to because of the informality in the recitation "a method according to Claim 1" in line 1.  Since Claim 1 is withdrawn from further consideration, Examiner suggests changing the recitation to “a method for producing the metal foil comprising an aluminium-magnesium alloy which comprises scandium and zirconium, the method comprising: providing an intermediate of the aluminium-magnesium alloy which comprises scandium and zirconium; and rolling-out the intermediate by hot and/or cold rolling to a thickness of 5 to 50 µm”.  All claims which depend on clam 8 are objected by virtue of dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites “the form” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a form”.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “in the form of a cell connector for solar cells” in lines 1-2.  It is unclear as to what Applicant intends the claimed “in the form of a cell connector for solar cells” to further limit.  For the purpose of office action, the recitation will be treated as if it further limit “metal foil”.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 10 recites “a metal foil” in line 1.  It is unclear whether the claimed “a metal foil” is identical to or a different feature from the claimed “a metal foil” in claim 8.  For the purpose of office action, the recitation will be treated as if it recites “the metal foil”.  All claims which depend on clam 10 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 10 recites “the form” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a form”.  All claims which depend on clam 10 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 10 recites “in the form of a cell connector” in lines 1-2.  It is unclear as to what Applicant intends the claimed “in the form of a cell connector” to further limit.  For the purpose of office action, the recitation will be treated as if it further limit “metal foil”.  All claims which depend on clam 10 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 11 recites “a solar cell array” in line 1.  It is unclear whether the claimed “a solar cell array” is identical to or a different feature from the claimed “a solar cell array” in claim 10.  For the purpose of office action, the recitation will be treated as if it recites “the solar cell array”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over PALM (US 20150122378 A1).
	Regarding claim 8, PALM teaches a metal foil produced by a method according to Claim 1 (A method for producing a metal foil comprising an aluminium-magnesium alloy which comprises scandium and zirconium, the method comprising: providing an intermediate of an aluminium-magnesium alloy which comprises scandium and zirconium; and rolling-out the intermediate by hot and/or cold rolling to a thickness of 5 to 50 µm) (Regarding the recitation "produced by a method according to Claim 1 (A method for producing a metal foil comprising an aluminium-magnesium alloy which comprises scandium and zirconium, the method comprising: providing an intermediate of an aluminium-magnesium alloy which comprises scandium and zirconium; and rolling-out the intermediate by hot and/or cold rolling to a thickness of 5 to 50 µm)”, the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “a metal foil comprising an aluminium-magnesium alloy which comprises scandium and zirconium with a thickness of 5 to 50 µm” is given patentable weight; see the high electrical conductive, high temperature stable foil material comprising an aluminium alloy, wherein the aluminium alloy comprises magnesium (Mg) in an amount from 0.1 to 5.0 wt.-%, scandium (Sc) in an amount from 0.1 to 1.0 wt.-%, manganese (Mn) in an amount from 0.075 to 0.6 wt.-% and zirconium (Zr) in an amount from 0.075 to 0.5 wt.-%, based on the total weight of the aluminium alloy, wherein the high electrical conductive, high temperature stable foil material has a thickness ranging from 5.0 μm to 100 μm (see [0014], [0030], [0035]); Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	PALM teaches the metal foil according to Claim 8 (see the rejection of claim 8), in the form of a cell connector for solar cells ([0153] a solar cell interconnector comprising the high electrical conductive, high temperature stable foil material; The solar cell interconnector has a capability of interconnecting between solar cells).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over HAYNOS (US 3459391 A) in view of PALM (US 20150122378 A1).
	Regarding claim 10, 	HAYNOS teaches a solar cell array (see the solar cell array 40 in Figs. 3, 5) comprising a metal foil (see the expanded metal interconnector 16; expanded metal is a very thin sheet of metal (C2/L57-72)) according to Claim 8 in the form of a cell connector (see the expanded metal interconnector 16, which connects solar cells).  Regarding the claimed “according to Claim 8”, HAYNOS teaches a metal foil (see the discussion above), but does not explicitly disclose "produced by a method according to Claim 1 (A method for producing a metal foil comprising an aluminium-magnesium alloy which comprises scandium and zirconium, the method comprising: providing an intermediate of an aluminium-magnesium alloy which comprises scandium and zirconium; and rolling-out the intermediate by hot and/or cold rolling to a thickness of 5 to 50 µm)”.  Regarding the recitation "produced by a method according to Claim 1 (A method for producing a metal foil comprising an aluminium-magnesium alloy which comprises scandium and zirconium, the method comprising: providing an intermediate of an aluminium-magnesium alloy which comprises scandium and zirconium; and rolling-out the intermediate by hot and/or cold rolling to a thickness of 5 to 50 µm)”, the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “a metal foil comprising an aluminium-magnesium alloy which comprises scandium and zirconium with a thickness of 5 to 50 µm” is given patentable weight.  PALM discloses a high electrical conductive, high temperature stable foil material comprising an aluminium alloy for a solar cell interconnector, wherein the aluminium alloy comprises magnesium (Mg) in an amount from 0.1 to 5.0 wt.-%, scandium (Sc) in an amount from 0.1 to 1.0 wt.-%, manganese (Mn) in an amount from 0.075 to 0.6 wt.-% and zirconium (Zr) in an In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 10.
	PALM teaches a satellite (see the satellite in Fig. 5) comprising a solar cell array according to Claim 10 (see the rejection of claim 10).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726